IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


BRUCE FULLER,

              Appellant,

 v.                                                        Case No. 5D16-2646

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed September 28, 2018

Appeal from the Circuit Court
for Orange County,
Alan S. Apte, Judge.

William R. Ponall, of Ponall Law, Maitland,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.


EDWARDS, J.

       Bruce Fuller appeals his judgment and sentence for manslaughter with a firearm.

We hold that Fuller is entitled to a new trial because of the independent and cumulative

effects of several rulings that permitted the State to introduce unfairly prejudicial evidence.

Although we agree that the trial court gave an inappropriate Stand Your Ground jury

instruction, we find that did not constitute fundamental error because the instruction was
given at defense counsel’s request.1 Additionally, we hold that Fuller is entitled to a new

Stand Your Ground pretrial immunity hearing where the State will bear the burden of proof

in accordance with section 776.032(4), Florida Statutes (2017), which should be applied

retrospectively in this pending case.        Accordingly, we reverse and remand with

instructions to the trial court regarding further proceedings. Because we are reversing

and remanding for a new trial, we need not address the remaining issues raised by Fuller.

                            I. BACKGROUND INFORMATION

      Fuller was charged with the first-degree murder of Furrukh Shan Alam, whom he

admittedly shot with Alam’s pistol in Fuller’s home on the morning of August 10, 2011.

Fuller claimed that he shot Alam in self-defense during a struggle with Alam. The State

also charged Fuller with sexual battery of a helpless person, S.G., based upon allegations

that Fuller molested her at his home during the night of August 9, or the early morning of

August 10, 2011, while she was incapacitated due to her voluntary alcohol and drug use.

The sexual battery charge was severed for a separate trial.

               A. Pretrial Stand Your Ground Immunity Hearing

      Fuller moved to dismiss the murder charge, claiming that he was immune from

prosecution under section 776.032, Florida Statutes (2011), a part of the Stand Your

Ground law.     Because that statute as originally enacted did not provide procedural

guidance, the supreme court in Dennis v. State, 51 So. 3d 456 (Fla. 2010), “approved the

procedure of a pretrial evidentiary hearing . . . for evaluating a claim of immunity under

the Stand Your Ground law.” Bretherick v. State, 170 So. 3d 766, 768 (Fla. 2015). Five

years later, in Bretherick, the supreme court adopted “the procedure that has been



      1   Neither Fuller’s nor the State’s appellate counsel was trial counsel.


                                              2
       Fuller noticed Alam’s pistol in the home office where Fuller claimed they had put it

on Tuesday afternoon after Alam had told Fuller he wanted his gun back. Fuller said that

he felt uncomfortable having the gun out in the open Wednesday morning while Alam and

the stranger were arguing. Fuller said he emptied the clip’s cartridges onto a chair, then

took the pistol and empty clip to Alam’s room and placed it on Alam’s suitcase. At some

point that morning, Alam told Fuller that the stranger had left the house, but then followed

and mocked Fuller as he searched the house to see if the stranger was really gone. Alam

wound up in the garage alone with Fuller. A little later, S.G. walked through the garage,

where Fuller and Alam still were, to go to work.

       Fuller testified that Alam became agitated, gesturing, pacing, speaking in a foreign

language, and displaying completely unusual personality traits. Fuller told Alam this was

scaring him and that he was going to call the police. According to Fuller, Alam prevented

him from calling the police, blocked his access to a telephone, and interfered when one

of Fuller’s business associates called, because Fuller asked her to call the police.

       Fuller testified that Alam made aggressive moves towards him. As Alam backed

Fuller into a corner, Alam grabbed his gun and pointed it at Fuller, which led to a struggle

for the pistol. Fuller testified that he wrestled the gun away and hit Alam in the head with

it because Alam was blocking his exit. As they wrestled for control of the gun again, Fuller

said, it fired, hitting Alam, who fell to the ground. Fuller then called 911. At the Stand

Your Ground hearing, Fuller said that he was neither drunk nor under the influence of

alcohol or drugs when he went to bed or woke up. Fuller denied consuming any drugs

other than the one Ambien pill before bed. On cross-examination, Fuller testified that




                                             4
       Fuller noticed Alam’s pistol in the home office where Fuller claimed they had put it

on Tuesday afternoon after Alam had told Fuller he wanted his gun back. Fuller said that

he felt uncomfortable having the gun out in the open Wednesday morning while Alam and

the stranger were arguing. Fuller said he emptied the clip’s cartridges onto a chair, then

took the pistol and empty clip to Alam’s room and placed it on Alam’s suitcase. At some

point that morning, Alam told Fuller that the stranger had left the house, but then followed

and mocked Fuller as he searched the house to see if the stranger was really gone. Alam

wound up in the garage alone with Fuller. A little later, S.G. walked through the garage,

where Fuller and Alam still were, to go to work.

       Fuller testified that Alam became agitated, gesturing, pacing, speaking in a foreign

language, and displaying completely unusual personality traits. Fuller told Alam this was

scaring him and that he was going to call the police. According to Fuller, Alam prevented

him from calling the police, blocked his access to a telephone, and interfered when one

of Fuller’s business associates called, because Fuller asked her to call the police.

       Fuller testified that Alam made aggressive moves towards him. As Alam backed

Fuller into a corner, Alam grabbed his gun and pointed it at Fuller, which led to a struggle

for the pistol. Fuller testified that he wrestled the gun away and hit Alam in the head with

it because Alam was blocking his exit. As they wrestled for control of the gun again, Fuller

said, it fired, hitting Alam, who fell to the ground. Fuller then called 911. At the Stand

Your Ground hearing, Fuller said that he was neither drunk nor under the influence of

alcohol or drugs when he went to bed or woke up. Fuller denied consuming any drugs

other than the one Ambien pill before bed. On cross-examination, Fuller testified that




                                             4
Alam’s pistol had been in its case until two days before the shooting, when they took it

out and put it in Fuller’s home office.

       The trial court denied Fuller’s Stand Your Ground motion and request for immunity,

specifically finding that Fuller had failed to meet his burden of proof.

              B. Trial

       Prior to and during trial, Fuller objected to and moved to exclude any evidence

relating to the previously severed sexual battery prosecution in which S.G. was the

alleged victim. The State agreed that it would not refer to any of the sexual conduct or

events as “sexual battery.” However, the State argued that it needed to admit testimony

about Fuller’s sexual activity with S.G. on the night before, or early morning of, the

shooting to explain how her DNA came to be found on both the gun and its case.

       The trial court overruled Fuller’s objections and permitted the State to elicit

testimony from S.G. that she had three or four glasses of wine and felt too woozy to drive.

She took an Ambien provided by Fuller. S.G. said she went to sleep in Fuller’s bed alone

while he went back out into the house. She testified that she was asleep in less than ten

minutes; the next thing she knew it was morning; she awoke to a distant noise like a

garage door opening, and heard voices. S.G. said that as she left for work that morning,

she saw Fuller and Alam in the garage. The two men stopped whatever discussion they

were having when she approached. She noticed that Fuller had a perturbed or annoyed

look on his face. In response to the prosecutor’s questions, S.G. testified she did not

engage in any sexual conduct with Fuller that night.

       S.G. related that months after the shooting, the police requested her to provide

DNA samples, a request she did not understand. S.G. testified that she later received a




                                              5
text message from Fuller in which he said, “It’s been bothering me, I had my fingers in

you. Your DNA was on my hands. I don’t mean to be bold but it’s true. I’m so sorry.”

       Forensic testimony was presented by the State to the effect that S.G.’s DNA was

found on the gun case and on the gun itself, which would be consistent with what the

State’s witnesses referred to as a wet transfer via Fuller’s fingers following the conduct

described in that text message. The State argued that this evidence eliminated S.G. as

the suspected shooter despite her DNA being on the gun and its case. The lead detective

testified that Fuller had not mentioned anything to him about a woman spending the night

before the shooting at his house until the woman’s DNA was discovered on the gun and

its case.

       Fuller also moved to prevent and objected to the State introducing testimony and

photographs concerning (1) drug paraphernalia, empty liquor bottles, and cocktail glasses

found in the house after the shooting; (2) both recent and older text messages involving

Fuller that could be interpreted as discussing the purchase of illegal drugs; and (3)

testimony from S.G. that on a different occasion at Fuller’s house, she saw Fuller and two

women with visible evidence of cocaine use coming out of his bathroom. Fuller claimed

that the drug-related evidence was irrelevant and unduly prejudicial, while the State

successfully argued that the drug-related evidence was inextricably intertwined and

necessary to give context to the other events. The State said this would also explain the

presence of cocaine metabolites in Alam’s blood. Fuller’s objections were overruled and

all the drug-related evidence was placed before the jury.

       The State presented testimony that Fuller cooperated in providing fingerprint and

DNA samples to the police. Over Fuller’s objections, the State presented a recorded




                                            6
bathroom with “evidence of cocaine use.”2 There was absolutely no relevant connection

between this testimony and the shooting. This evidence did nothing to help paint “an

accurate picture of the events surrounding the crime.” See Victorino v. State, 23 So. 3d
87, 99 (Fla. 2009).

       The trial court abused its discretion by overruling Fuller’s objections and permitting

the introduction of this outdated collateral crime evidence, as it was “relevant only to prove

bad character or propensity.” Crosby, 222 So. 3d at 631–32. The State has not overcome

the presumption of harmful error that accompanies the introduction of such inadmissible

collateral crime evidence. Id. at 632. This error added to the cumulative prejudicial effect

of the other improperly admitted evidence; thus, Fuller is entitled to a new trial at which

this evidence should not be admitted.

       On the other hand, we do not find that the trial court abused its discretion by

allowing evidence that suggested the use of illegal drugs at Fuller’s house during the days

leading up to the shooting. Fuller objected to police photographs depicting and testimony

describing drugs and drug paraphernalia (marijuana, white powder, cut straws, rolled up

currency, scales used to weigh drugs, containers that are often used to transport cocaine,

etc.) that the police found at Fuller’s house on the morning of the shooting. That evidence,

along with photographs of liquor bottles and cocktail glasses, was relevant to establish

that contrary to Fuller’s testimony, a party had taken place during the night after S.G. went

to sleep, which could have led to Fuller being “perturbed” by Alam, as S.G. testified he




       2Fuller requested a sidebar conference which was denied, and when he advised
that he had a motion to make, the court told him to “have a seat.” Thus, the issue was
preserved for our review.


                                             16
appeared to be on the morning of the shooting. Accordingly, this evidence may be

admissible at retrial, if a proper foundation is laid.

              D.    Error to Admit Portion of Jail Call Where Fuller
                    Disparaged Prosecutor

       Fuller correctly asserts that the trial court abused its discretion when it allowed,

over defense counsel’s objections, the State to introduce in evidence portions of Fuller’s

jail phone calls in which he bemoaned the prosecutor’s tactics, referring to them as

“sucker punches,” asked how the prosecutors could “sleep at night,” complained of how

the State treated witnesses—“made Bonnie seem like a liar,” “made Craig seem like a

liar”—and called the prosecutor’s case “a bunch of bullshit.” He also claimed that the

“prosecutor was lying,” referred to the State’s “sneaky bullshit lies,” and accused the

prosecutor of “boldface [lying] to the judge” “on many occasions.”           He called the

prosecutor “unethical” and “corrupt” and said he felt better because he had “brought [the

prosecutor’s] evil side out” so that “everybody in the courtroom” would “agree that he was

evil and a liar.” Absolutely none of that was relevant to the charged crime nor did it shed

any light on Fuller’s credibility, as the State argues. Instead, it seems to be another

example of the State inappropriately attacking Fuller’s character before the jury. This

abuse of discretion was unfairly prejudicial to Fuller. See Cramer v. State, 191 So. 3d
991, 993 (Fla. 4th DCA 2016). Although in this case, the erroneous admission of the

disparaging jail call does not independently rise to the level of reversible error, it is one

more component of the overall cumulative error to be considered in this case.




                                               17
      In order to analyze Fuller’s claim that he is entitled to a new pretrial Stand Your

Ground immunity hearing where the State would bear the burden of proof, we must

determine whether the amended 2017 version of the statute should be applied

retrospectively in this case.3 We acknowledge that our analysis is not being done in a

vacuum, as the other four district courts of appeal have already considered this issue,

resulting in evenly divided outcomes.4

      A little history is in order. The Stand Your Ground statute, section 776.032, was

passed in 2005, but at first “there was no prescribed procedure that a trial court should

employ when a defendant claimed immunity under the statute.” Martin v. State, 43 Fla.
L. Weekly D1016, D1016 n.1 (Fla. 2d DCA May 4, 2018). The Florida Supreme Court

addressed the procedure in two opinions:

             First, in Dennis v. State, 51 So. 3d 456, 463 (Fla. 2010), the
             supreme court held that immunity under section 776.032
             should be determined at a pretrial evidentiary hearing. Then,
             in Bretherick v. State, 170 So. 3d 766, 779 (Fla. 2015), the
             supreme court clarified that the defendant bears the burden
             of proving entitlement to immunity by a preponderance of the
             evidence.

Id. On June 9, 2017, the governor of Florida signed into law an amendment to section

776.032 that added subsection (4), which legislatively altered the judicially-determined

quantum and burden of proof:




      3   The words “retroactively” and “retrospectively” are used synonymously in the
different cases analyzing this issue.
      4 Allowing retrospective application: Martin v. State, 43 Fla. L. Weekly D1016 (Fla.
2d DCA May 4, 2018), and Commander v. State, 246 So. 3d 1303 (Fla. 1st DCA 2018).
Not allowing retrospective application: Love v. State, 247 So. 3d 609 (Fla. 3d DCA 2018),
review granted, No. SC18-747, 2018 WL 3147946 (Fla. June 26, 2018), and Hight v.
State, 43 Fla. L. Weekly D1800 (Fla. 4th DCA Aug. 8, 2018).


                                           20
             (4) In a criminal prosecution, once a prima facie claim of self-
             defense immunity from criminal prosecution has been raised
             by the defendant at a pretrial immunity hearing, the burden of
             proof by clear and convincing evidence is on the party seeking
             to overcome the immunity from criminal prosecution provided
             in subsection (1).

Id. at D1016; Ch. 2017-72, § 1, Laws of Fla. The bill specified that the act would “take

effect upon becoming a law.” Ch. 2017-72, § 1, Laws of Fla.

             B. Because of Its Procedural Nature, the Amendment Applies
                Retrospectively

      In large part, whether an amended or newly enacted statute will be given

retrospective application is determined by whether it is substantive or procedural in

nature. Generally speaking, “[i]n the absence of clear legislative intent, a law affecting

substantive rights is presumed to apply prospectively only while procedural or remedial

statutes are presumed to operate retrospectively.” Basel v. McFarland & Sons, Inc., 815
So. 2d 687, 692 (Fla. 5th DCA 2002). “The rule for procedural/remedial [statutory]

changes, in contrast to the presumption against retroactive application for substantive

changes is as follows”:

             Remedial statutes or statutes relating to remedies or modes
             of procedure which do not create new or take away vested
             rights, but only operate in furtherance of the remedy or
             confirmation of rights already existing, do not come within the
             legal conception or a retrospective law, or the general rule
             against retrospective operation of statutes.

Smiley v. State, 966 So. 2d 330, 334 (Fla. 2007) (quoting City of Lakeland v. Catinella,

129 So. 2d 133, 136 (Fla. 1961)).       “[W]henever possible, [procedural or remedial]

legislation should be applied to pending cases.” Id. (quoting Arrow Air, Inc. v. Walsh, 645
So. 2d 422, 424 (Fla. 1994)). “Pending cases” include those that are currently on appeal,

such as this one. See Martin v. State, 43 Fla. L. Weekly at D1018.



                                            21
on that point. In Shaps v. Provident Life & Accident Insurance Co., the Florida Supreme

Court announced that “generally in Florida the burden of proof is a procedural issue,” as

“[t]he burden of proof concerns the means and methods to apply and enforce duties and

rights.” 826 So. 2d 250, 254 (Fla. 2002). In Kenz v. Miami-Dade County, 116 So. 3d 461

(Fla. 3d DCA 2013), the court considered a statutory change that shifted the burden of

proving actual or constructive knowledge of a dangerous transient condition to the plaintiff

in a slip and fall case; the old statute specifically stated that the plaintiff did not need to

prove that element. Relying upon Shaps, the Third District concluded in Kenz that the

statutory change to the plaintiff’s burden of proof was procedural rather than substantive,

and was therefore to be applied retroactively. Id. at 464–66; see also City of Clermont v.

Rumph, 450 So. 2d 573, 575 (Fla 1st DCA 1984) (finding change in employee’s burden

of proof to be procedural and subject to retroactive application).

       Second, the revised statute declared that the quantum or standard of proof at the

pretrial immunity hearing would be by “clear and convincing evidence” rather than the

judicially-adopted “preponderance of the evidence” quantum of proof. § 776.032(4). In

Stuart L. Stein, P.A. v. Miller Industries, Inc., 564 So. 2d 539 (Fla. 4th DCA 1990), the

Fourth District found that a statutory amendment that “elevated the standard of proof to

the ‘clear and convincing’ level” was procedural rather than substantive, and was to be

applied retrospectively. Id. at 540. It also announced its agreement with the Second

District’s opinion in Ziccardi v. Strother, 570 So. 2d 1319 (Fla. 2d DCA 1990). Id.

       It is clear that Florida law considers the burden of proof and the quantum or

standard of proof as procedural matters, as both concern only the means and methods

for enforcing already existing rights. If there was any lingering doubt about whether the




                                              23
             the law requires compliance, “[w]here . . . the authorities fail
             to tell the defendant that compliance is required and that
             noncompliance may have adverse consequences, a refusal to
             comply may be of dubious relevance.” 2 Clifford S. Fishman,
             Jones on Evidence, § 13:14, at 498 (7th ed. 1994).

Id. at 506–07 (footnotes omitted).

      Like the defendants in Menna and in Herring, Fuller was not told that the requested

blood draw was compulsory, nor was he informed of adverse consequences should he

refuse. Thus, we conclude that it was clearly an abuse of discretion to admit that

evidence.

      Whether the error is harmless, as the State contends, is a closer question. Once

an appellant has demonstrated error, the burden falls on the State to prove “beyond a

reasonable doubt that the error complained of did not contribute to the verdict.” State v.

DiGuilio, 491 So. 2d 1129, 1135 (Fla. 1986).

      The State introduced the refusal evidence with the reasonable expectation that the

jury might speculate that Fuller “knew” if he provided a blood sample, the test results

would have disproved Fuller’s claim that on the morning of the shooting he was not drunk

or under the influence from the wine he admittedly consumed the night before. Further,

the jury may have speculated that Fuller was concerned the test results may have shown

not that Fuller had consumed only one Ambien, as he claimed, but instead that he had

participated in using cocaine or other illegal drugs, as the State repeatedly suggested.

Thus, given those assumptions, the State anticipated that the jury would consider Fuller’s

refusing to submit a blood sample to show consciousness of guilt. In any event, the

potential test results would not have been directly probative of whether Fuller committed

first-degree murder, but had they been favorable to the State, Fuller’s credibility would




                                           12
have been impaired, which could have been crucial in determining whether the jury would

believe his story of self-defense.

       The State did not dwell on Fuller’s blood draw refusal during the presentation of

evidence or in closing. However, it was part of the State’s larger alcohol and drug-based

attack on Fuller’s credibility and character, which included both old and recent drug-

related text messages, photographs of drug paraphernalia, photographs of liquor bottles

and glasses, the testimony of S.G. that weeks before the shooting she saw Fuller and two

women in his house, implying they had cocaine residue on their faces, and his alleged

sexual battery of S.G. after plying her with wine and drugs. While we must look at each

evidentiary objection sequentially, we are not compelled to consider each in a vacuum.

Thus, we find that, when considered in combination with other improperly admitted

evidence, permitting evidence and argument regarding Fuller’s refusal to submit to a

voluntary blood draw was reversible error.

              B. Evidence of Sexual Battery

       At trial, the State presented evidence that scientific testing identified S.G.’s DNA

on the gun involved in the shooting as well as on the gun’s case. It was permissible for

the State to present evidence that Fuller had intimate sexual contact with S.G., specifically

that he placed his fingers in her vagina the night before the shooting, because that

evidence was relevant to explain how her DNA was transferred by Fuller to the gun and

its case. Evidence explaining the DNA transfer sequence was also relevant to eliminate

S.G. as possibly being the shooter. It was also relevant to refute Fuller’s claim that the

gun case and gun had been retrieved a day or two earlier, as S.G.’s DNA was not




                                             13
transferred to his fingers until the night before the shooting, thereby creating doubt as to

Fuller’s account of events leading up to the shooting.

       What was impermissible and unfairly prejudicial was the State’s insistence on

presenting evidence, over repeated defense objections, that Fuller’s intimate sexual

contact with S.G. was done without her knowledge and while she was physically helpless

as a result of voluntarily consuming wine and an Ambien provided by Fuller. That

evidence suggested that Fuller had committed a sexual battery on S.G.; however, that

should not have been an issue in this trial because the sexual battery charge had been

severed for a separate trial. Nor did the evidence suggesting Fuller sexually battered

S.G. contribute to explaining how and when her DNA was transferred to the gun and its

case. Contrary to the State’s argument, evidence suggesting that the sexual contact was

non-consensual was not necessary or helpful to establish the context in which the

shooting occurred. Rather, it was irrelevant evidence that Fuller committed a collateral

crime and was offered to impugn Fuller’s character. “Collateral-crime evidence is not

admissible when it is relevant only to prove bad character or propensity.” Crosby v. State,

222 So. 3d 629, 631–32 (Fla. 5th DCA 2017). “Evidence that suggests a defendant has

committed other crimes or bad acts can have a powerful effect at trial.” Id. at 632 (quoting

McCall v. State, 941 So. 2d 1280, 1283 (Fla. 4th DCA 2006)). “The admission of improper

collateral crime evidence is presumed harmful error because of the danger that a jury will

take the bad character or propensity to crime thus demonstrated as evidence of guilt of

the crime charged.” Id. (internal citations and quotations omitted). The trial court abused

its discretion by overruling Fuller’s objections to the evidence of sexual battery. The State

has not overcome the presumption that its admission was harmful error. Because this




                                             14
evidence presumptively deprived Fuller of a fair trial, we reverse and remand for a new

trial.

                C. Evidence of Prior Drug Use

         Fuller argues that the trial court abused its discretion by allowing the State to

introduce evidence suggestive of Fuller’s use of drugs long before the date of the

shooting. The State introduced text messages between Fuller and an individual identified

as Matt G that dated back months, even years before the date of the shooting. Although

the text messages seemed to use code words or terms (e.g., “redwood,” “cornflakes”) in

place of referring by name to a drug or quantity of drugs (e.g., “need two full units”), the

State contended, reasonably, that these text messages referred to the purchase and use

of illegal drugs by Fuller. To the extent that old text messages identified Matt G as an

individual from whom Fuller obtained illegal drugs, that evidence was relevant and

admissible, as it gave context to messages sent by Fuller in the days before the shooting

in which he attempted to secure drugs because Fuller had a friend (Alam) coming into

town from California. That evidence, as well as the photographs of the crime scene, stand

in stark contrast to Fuller’s version of the events leading up to the shooting. To the extent

that the older text messages were not required to establish that theory or were cumulative,

the evidence was either irrelevant or its probative value was outweighed by the unfair

prejudice to Fuller, as it merely established his historical use of drugs. See § 90.403, Fla.

Stat. (2017).

         Additionally, the State elicited testimony from S.G. that approximately one month

prior to the shooting, she was at Fuller’s house for a party. Over objection, S.G. was

permitted to testify that at that time, she saw Fuller and two women come out of his




                                             15
bathroom with “evidence of cocaine use.”2 There was absolutely no relevant connection

between this testimony and the shooting. This evidence did nothing to help paint “an

accurate picture of the events surrounding the crime.” See Victorino v. State, 23 So. 3d
87, 99 (Fla. 2009).

       The trial court abused its discretion by overruling Fuller’s objections and permitting

the introduction of this outdated collateral crime evidence, as it was “relevant only to prove

bad character or propensity.” Crosby, 222 So. 3d at 631–32. The State has not overcome

the presumption of harmful error that accompanies the introduction of such inadmissible

collateral crime evidence. Id. at 632. This error added to the cumulative prejudicial effect

of the other improperly admitted evidence; thus, Fuller is entitled to a new trial at which

this evidence should not be admitted.

       On the other hand, we do not find that the trial court abused its discretion by

allowing evidence that suggested the use of illegal drugs at Fuller’s house during the days

leading up to the shooting. Fuller objected to police photographs depicting and testimony

describing drugs and drug paraphernalia (marijuana, white powder, cut straws, rolled up

currency, scales used to weigh drugs, containers that are often used to transport cocaine,

etc.) that the police found at Fuller’s house on the morning of the shooting. That evidence,

along with photographs of liquor bottles and cocktail glasses, was relevant to establish

that contrary to Fuller’s testimony, a party had taken place during the night after S.G. went

to sleep, which could have led to Fuller being “perturbed” by Alam, as S.G. testified he




       2Fuller requested a sidebar conference which was denied, and when he advised
that he had a motion to make, the court told him to “have a seat.” Thus, the issue was
preserved for our review.


                                             16
appeared to be on the morning of the shooting. Accordingly, this evidence may be

admissible at retrial, if a proper foundation is laid.

              D.    Error to Admit Portion of Jail Call Where Fuller
                    Disparaged Prosecutor

       Fuller correctly asserts that the trial court abused its discretion when it allowed,

over defense counsel’s objections, the State to introduce in evidence portions of Fuller’s

jail phone calls in which he bemoaned the prosecutor’s tactics, referring to them as

“sucker punches,” asked how the prosecutors could “sleep at night,” complained of how

the State treated witnesses—“made Bonnie seem like a liar,” “made Craig seem like a

liar”—and called the prosecutor’s case “a bunch of bullshit.” He also claimed that the

“prosecutor was lying,” referred to the State’s “sneaky bullshit lies,” and accused the

prosecutor of “boldface [lying] to the judge” “on many occasions.”           He called the

prosecutor “unethical” and “corrupt” and said he felt better because he had “brought [the

prosecutor’s] evil side out” so that “everybody in the courtroom” would “agree that he was

evil and a liar.” Absolutely none of that was relevant to the charged crime nor did it shed

any light on Fuller’s credibility, as the State argues. Instead, it seems to be another

example of the State inappropriately attacking Fuller’s character before the jury. This

abuse of discretion was unfairly prejudicial to Fuller. See Cramer v. State, 191 So. 3d
991, 993 (Fla. 4th DCA 2016). Although in this case, the erroneous admission of the

disparaging jail call does not independently rise to the level of reversible error, it is one

more component of the overall cumulative error to be considered in this case.




                                               17
       III.   JURY INSTRUCTIONS IMPROPERLY SUGGESTED DUTY TO
              RETREAT IF FULLER ENGAGED IN UNLAWFUL ACTIVITY

       On appeal, Fuller argues that one of the jury instructions regarding self-defense

included erroneous statements regarding his duty to retreat prior to using deadly force,

which conflicted with another proper jury instruction. The complained of jury instruction

was based on section 776.013, and read:

              If the defendant was not engaged in an unlawful activity and
              was attacked in any place where he had a right to be, he has
              no duty to retreat and had the right to stand his ground and
              meet force with force, including deadly force, if he reasonably
              believed that it was necessary to prevent great bodily harm to
              himself or to prevent the commission of a forcible felony.

       Given the evidence presented at trial, it was error to give the above jury instruction

which included a duty to retreat if the defendant was engaged in an unlawful activity as

the circumstances involved in the shooting fell under section 776.012 rather than 776.013.

See Miles v. State, 162 So. 3d 169, 171–72 (Fla. 5th DCA 2015); Little v. State, 111 So.
3d 214, 221 (Fla. 2d DCA 2013). Under many circumstances, giving this erroneous jury

instruction would require reversal because the faulty instruction may have led the jury in

this case to conclude “that [Fuller]’s use of deadly force was inappropriate because he

was engaged in unlawful activity [i.e., possession and perhaps use of illegal drugs] and

therefore had a duty to retreat.” Eady v. State, 229 So. 3d 434, 438 (Fla. 2d DCA 2017).

However, here, the error was that of defense counsel who specifically requested this

instruction even after the trial court repeatedly and plainly expressed the opinion that this

instruction did not apply. The concept of fundamental error does not operate where

defense counsel not only fails to object to an instruction, but affirmatively requests the

trial court give the instruction which is later complained about on appeal. Universal Ins.




                                             18
Co. of N. Am. V. Warfel, 82 So. 3d 47, 65 (Fla. 2012); Lane v. State, 168 So. 3d 1276,

1276 (Fla. 5th DCA 2015) (“Instructional error, if any, even if fundamental, was waived

when Appellant requested the now challenged instruction.”).            Likewise, the possible

confusion caused by giving conflicting instructions concerning whether Fuller had a duty

to retreat was due to defense trial counsel’s specific request for and failure to object to

the improper self-defense jury instructions. Because the jury instruction errors were not

preserved by objection and any error was invited by defense counsel’s specific requests,

we will not review this issue for fundamental error. If there is a retrial, only appropriate

jury instructions should be requested and given.

       IV.    CUMULATIVE EFFECT OF ERRORS AS ADDITIONAL BASIS
              FOR NEW TRIAL

       We have discussed several errors that we found to be individually so unfairly

prejudicial as to call for a new trial. We also discussed other errors that we found to be

unfairly prejudicial, but which individually would not necessarily have justified granting a

new trial. While each claim of error and its impact must be individually considered, when

we consider the cumulative effect of the multiple errors, we conclude that Fuller was

denied “the fair and impartial trial that is the inalienable right of all litigants in this state

and this nation.” See Delhall v. State, 95 So. 3d 134, 166 (Fla. 2012) (citing McDuffie v.

State, 970 So. 2d 312, 328 (Fla. 2007)). Accordingly, for the reasons discussed above,

we reverse the judgment and sentence previously entered in this case and remand to the

trial court for further proceedings.

       V.     RETROSPECTIVE            APPLICATION        OF    REVISED       STAND      YOUR
              GROUND LAW

              A. Evolution of Stand Your Ground Legislation




                                               19
      In order to analyze Fuller’s claim that he is entitled to a new pretrial Stand Your

Ground immunity hearing where the State would bear the burden of proof, we must

determine whether the amended 2017 version of the statute should be applied

retrospectively in this case.3 We acknowledge that our analysis is not being done in a

vacuum, as the other four district courts of appeal have already considered this issue,

resulting in evenly divided outcomes.4

      A little history is in order. The Stand Your Ground statute, section 776.032, was

passed in 2005, but at first “there was no prescribed procedure that a trial court should

employ when a defendant claimed immunity under the statute.” Martin v. State, 43 Fla.
L. Weekly D1016, D1016 n.1 (Fla. 2d DCA May 4, 2018). The Florida Supreme Court

addressed the procedure in two opinions:

             First, in Dennis v. State, 51 So. 3d 456, 463 (Fla. 2010), the
             supreme court held that immunity under section 776.032
             should be determined at a pretrial evidentiary hearing. Then,
             in Bretherick v. State, 170 So. 3d 766, 779 (Fla. 2015), the
             supreme court clarified that the defendant bears the burden
             of proving entitlement to immunity by a preponderance of the
             evidence.

Id. On June 9, 2017, the governor of Florida signed into law an amendment to section

776.032 that added subsection (4), which legislatively altered the judicially-determined

quantum and burden of proof:




      3   The words “retroactively” and “retrospectively” are used synonymously in the
different cases analyzing this issue.
      4 Allowing retrospective application: Martin v. State, 43 Fla. L. Weekly D1016 (Fla.
2d DCA May 4, 2018), and Commander v. State, 246 So. 3d 1303 (Fla. 1st DCA 2018).
Not allowing retrospective application: Love v. State, 247 So. 3d 609 (Fla. 3d DCA 2018),
review granted, No. SC18-747, 2018 WL 3147946 (Fla. June 26, 2018), and Hight v.
State, 43 Fla. L. Weekly D1800 (Fla. 4th DCA Aug. 8, 2018).


                                           20
             (4) In a criminal prosecution, once a prima facie claim of self-
             defense immunity from criminal prosecution has been raised
             by the defendant at a pretrial immunity hearing, the burden of
             proof by clear and convincing evidence is on the party seeking
             to overcome the immunity from criminal prosecution provided
             in subsection (1).

Id. at D1016; Ch. 2017-72, § 1, Laws of Fla. The bill specified that the act would “take

effect upon becoming a law.” Ch. 2017-72, § 1, Laws of Fla.

             B. Because of Its Procedural Nature, the Amendment Applies
                Retrospectively

      In large part, whether an amended or newly enacted statute will be given

retrospective application is determined by whether it is substantive or procedural in

nature. Generally speaking, “[i]n the absence of clear legislative intent, a law affecting

substantive rights is presumed to apply prospectively only while procedural or remedial

statutes are presumed to operate retrospectively.” Basel v. McFarland & Sons, Inc., 815
So. 2d 687, 692 (Fla. 5th DCA 2002). “The rule for procedural/remedial [statutory]

changes, in contrast to the presumption against retroactive application for substantive

changes is as follows”:

             Remedial statutes or statutes relating to remedies or modes
             of procedure which do not create new or take away vested
             rights, but only operate in furtherance of the remedy or
             confirmation of rights already existing, do not come within the
             legal conception or a retrospective law, or the general rule
             against retrospective operation of statutes.

Smiley v. State, 966 So. 2d 330, 334 (Fla. 2007) (quoting City of Lakeland v. Catinella,

129 So. 2d 133, 136 (Fla. 1961)).       “[W]henever possible, [procedural or remedial]

legislation should be applied to pending cases.” Id. (quoting Arrow Air, Inc. v. Walsh, 645
So. 2d 422, 424 (Fla. 1994)). “Pending cases” include those that are currently on appeal,

such as this one. See Martin v. State, 43 Fla. L. Weekly at D1018.



                                            21
         In Alamo Rent-A-Car, Inc. v. Mancusi, the Florida Supreme Court explained that

“substantive law prescribes duties and rights and procedural law concerns the means and

methods to apply and enforce those duties and rights.” 632 So. 2d 1352, 1358 (Fla.

1994).       “In the context of criminal cases specifically, ‘substantive law is that which

declares what acts are crimes and prescribes the punishment therefor, while procedural

law is that which provides or regulates the steps by which one who violates a criminal

statute is punished.’” Martin v. State, 43 Fla. L. Weekly at D1017 (quoting State v. Garcia,

229 So. 2d 236, 238 (Fla. 1969)).

         In Smiley, the supreme court observed that the original Stand Your Ground statute

created a new right of self-defense, permitting the use of deadly force with no duty to

retreat under specified circumstances; that right did not exist previously outside one’s

home. Smiley, 966 So. 2d at 335. The supreme court found that “section 776.013 created

a new affirmative defense for situations in which one may use deadly force without first

retreating.” Id. For those reasons, the supreme court concluded that the original Stand

Your Ground statute was “a substantive change in the statutory law.” Id. at 336.5

         Unlike the original 2005 legislation, the 2017 revision to the Stand Your Ground

law did not create any new right of self-defense or immunity from prosecution; it only dealt

with two procedural matters. First, the revised statute designated which party would have

the burden of proof at the pretrial immunity hearing, overriding supreme court case law




         Fuller’s alleged exercise of the right to self-defense, using deadly force without
         5

the duty to retreat in his own home, known as the “castle doctrine,” predates the
enactment of the original Stand Your Ground statute. However, before enactment of the
original Stand Your Ground statute, this was treated as an affirmative defense to be
presented at trial. Treating this also as an immunity from prosecution was a creation of
the original Stand Your Ground legislation.


                                              22
on that point. In Shaps v. Provident Life & Accident Insurance Co., the Florida Supreme

Court announced that “generally in Florida the burden of proof is a procedural issue,” as

“[t]he burden of proof concerns the means and methods to apply and enforce duties and

rights.” 826 So. 2d 250, 254 (Fla. 2002). In Kenz v. Miami-Dade County, 116 So. 3d 461

(Fla. 3d DCA 2013), the court considered a statutory change that shifted the burden of

proving actual or constructive knowledge of a dangerous transient condition to the plaintiff

in a slip and fall case; the old statute specifically stated that the plaintiff did not need to

prove that element. Relying upon Shaps, the Third District concluded in Kenz that the

statutory change to the plaintiff’s burden of proof was procedural rather than substantive,

and was therefore to be applied retroactively. Id. at 464–66; see also City of Clermont v.

Rumph, 450 So. 2d 573, 575 (Fla 1st DCA 1984) (finding change in employee’s burden

of proof to be procedural and subject to retroactive application).

       Second, the revised statute declared that the quantum or standard of proof at the

pretrial immunity hearing would be by “clear and convincing evidence” rather than the

judicially-adopted “preponderance of the evidence” quantum of proof. § 776.032(4). In

Stuart L. Stein, P.A. v. Miller Industries, Inc., 564 So. 2d 539 (Fla. 4th DCA 1990), the

Fourth District found that a statutory amendment that “elevated the standard of proof to

the ‘clear and convincing’ level” was procedural rather than substantive, and was to be

applied retrospectively. Id. at 540. It also announced its agreement with the Second

District’s opinion in Ziccardi v. Strother, 570 So. 2d 1319 (Fla. 2d DCA 1990). Id.

       It is clear that Florida law considers the burden of proof and the quantum or

standard of proof as procedural matters, as both concern only the means and methods

for enforcing already existing rights. If there was any lingering doubt about whether the




                                              23
burden and quantum of proof were substantive or procedural, one only has to consider

the supreme court’s repeated pronouncements in Bretherick, which preceded and some

argue was the catalyst for the 2017 legislative revision that added subsection (4) to

section 776.032. “In Dennis v. State, we approved the procedure of a pretrial evidentiary

hearing.” Bretherick, 170 So. 3d at 768 (emphasis added) (internal citations omitted).

“We consider whether placing the burden of proof on the defendant to prove entitlement

to immunity from prosecution by a preponderance of the evidence at a pretrial hearing—

the procedure that has been followed by all of the district courts of appeal after Dennis—

is both appropriate and consistent with the statutory scheme.” Id. at 771 (emphasis

added). “These courts [the highest courts of Colorado, Georgia, and South Carolina]

have adopted a procedure in which the defendant bears the burden of proof, by a

preponderance of the evidence at a pretrial evidentiary hearing.” Id. at 775 (emphasis

added). The supreme court noted its agreement with Judge Gross of the Fourth District

that “the procedure set forth in [Florida Rules of Criminal Procedure] rule 3.190(b) is well-

suited for motions to dismiss based on statutory immunity that requires the defendant,

who is seeking immunity, to bear the burden of proof by a preponderance of the

evidence.” Id. at 776 (emphasis added).

       In concluding that the 2017 revision was procedural, we note our agreement with

the decision of the Second District, in Martin v. State, 43 Fla. L. Weekly D1016, and our

disagreement with the Third and Fourth Districts’ decisions on this issue. In Love v. State,

247 So. 3d 609 (Fla. 3d DCA 2018), the Third District concluded that shifting the burden

of proof from the defendant to the State is a substantive amendment, relying on Smiley

v. State. Id. at 612. However, Love makes no mention of Shaps, in which the supreme




                                             24
court squarely addressed and confirmed the general rule in Florida that statutory

modification of the burden of proof is procedural, not substantive. See Shaps, 826 So. 2d

at 254. Likewise, the Fourth District in Hight v. State, 43 Fla. L. Weekly D1800 (Fla. 4th

DCA Aug. 8, 2018), concluded that the 2017 revision was substantive because it changed

the burden of proof. Id. at D1802. As in Love, there is no mention in Hight of the supreme

court’s opinion in Shaps. In a more recent Stand Your Ground case, Langel v. State, 43
Fla. L. Weekly D2058 (Fla. 4th DCA Sept. 5, 2018), the Fourth District does mention

Shaps in a footnote. Id. at D2059 n.1. Langel acknowledges that the supreme court

“recognized that ‘generally in Florida the burden of proof is a procedural issue.’” Id.

(quoting Shaps, 826 So. 2d at 254). Nevertheless, the Fourth District refused to apply

the general rule specifically stated in Shaps, and previously set forth in other similar cases

relied upon in Martin, because they were civil, rather than criminal matters. Id. The Fourth

District noted it had found no such pronouncements regarding the procedural nature of

the burden of proof in any criminal case. However, the Langel court was likewise

apparently unable to find any Florida-based authority for its refusal to follow Shaps or for

the Fourth District’s finding that unspecified differences between civil and criminal cases

prevent application of Shaps in criminal cases.

       Applying binding supreme court authority, we find that the 2017 revision of section

776.032—adding subsection (4), which effectively shifts the burden of proof from the

defendant to the State and increases the quantum or standard of proof from a

preponderance of the evidence to proof by clear and convincing evidence, is procedural

and is not substantive, and is to be applied retrospectively in pending cases.




                                             25
              C. Retrospective Application and Effective Date of Legislation

       In Hight, the Fourth District took into account the effective date of the revised Stand

Your Ground law when deciding that it should not be applied retrospectively. 43 Fla. L.

Weekly at D1802. That court noted that “[i]n amending the statute, the legislature stated

that ‘[t]his law shall take effect upon becoming a law,’ which occurred when the governor

signed the bill into law on June 6, 2017.” Id. The Fourth District pointed to the supreme

court’s observation in Devon that “the Legislature’s inclusion of an effective date for an

amendment is considered to be evidence rebutting intent for retroactive application of a

law.” Fla. Ins. Guar. Ass’n v. Devon Neighborhood Ass’n, 67 So. 3d 187, 196 (Fla. 2011).

However, because the Fourth District in Hight concluded that the amendment was

substantive, it did not discuss additional important portions of Devon which clarify that

one actually looks for a clear legislative intent regarding retrospection only with regard to

substantive statutes:

              The rule that statutes are not to be construed retrospectively,
              unless such construction was plainly intended by the
              Legislature applies with peculiar force to those statutes the
              retrospective operation of which would impair or destroy
              vested rights. We further explained the general rule in Laforet,
              where we stated that “a substantive       statute    will    not
              operate retrospectively absent a clear legislative intent to the
              contrary, but . . . a procedural or remedial statute is to
              operate retrospectively.

Devon, 67 So. 3d at 194 (emphasis added) (internal citations omitted). In Devon, the

supreme court specifically found the amended statute it was reviewing “was clearly

substantive.” Id. at 195. “Therefore, the presumption against retroactive application of

the substantive amendments to section 627.7015 applies in this case.” Id. Only after

determining that the amendment was substantive and presumptively not to be applied




                                             26
retroactively did the supreme court search for any clear expression of legislative intent

that the substantive amendment should be applied retroactively. Id. at 195–96. Thus,

the two-prong test discussed in Devon is to be employed only with substantive

amendments, which means that it will be applied only after the court determines that the

amendment is substantive, rather than procedural.6 See also Fla. Hosp. Waterman, Inc.

v. Buster, 984 So. 2d 478, 496 (Fla. 2008) (first determine if the amendment is procedural

or substantive, then determine whether presumption against applying substantive

amendments retroactively is overcome by clear legislative intent for retroactive

application).    It bears stating again: procedural statutes are presumed to be

retrospectively applicable. See Smiley, 966 So. 2d at 334.

       Because the 2017 amendment was procedural, the two-prong test does not apply.

Thus, there is no reason to search for “legislative intent” in the form of the effective date

of the legislation. In other words, the effective date of procedural legislation is irrelevant

to any consideration of its retrospective application. If this were not the case, there would

be no explanation for the wealth of cases applying procedural laws retroactively without

ever discussing the existence of effective dates.7



       6   The two-prong test for retroactive application of substantive amendments looks
first for clear legislative intent for retroactive application. Only if such intent is found does
the second prong comes into play: a consideration of whether it would be constitutional
to apply the substantive amendment retroactively. Devon, 67 So. 3d at 194.
       7 See, e.g., Shenfeld v. State, 44 So. 3d 96, 101–02 (Fla. 2010) (holding that a
statutory amendment relating to probation tolling was procedural and therefore applied
retroactively, without discussing the fact that the statute had an effective date);
Waterman, 984 So. 2d at 494 (“[R]ight of access granted pursuant to the amendment is
retroactive and therefore applies to adverse medical incident records existing prior to its
effective date of November 2, 2004.”); Peeples v. Pilcher, 423 So. 2d 907, 908 (Fla. 1982)
(holding that a statutory amendment entitling real estate agents to a hearing prior to
revocation of license was procedural and applied retroactively, without discussing fact


                                               27
              D. Florida Constitution’s Savings Clause

       Both the Third District in Love and the Fourth District in Hight concluded that

retrospective application of the 2017 amendment would run afoul of article X, section 9 of

the Florida Constitution, which states: “Repeal or amendment of a criminal statute shall

not affect prosecution or punishment for any such crime previously committed.” That

section is sometimes referred to as a “savings clause” because it permits prosecution or

imposition of punishment for violation of criminal statutes in effect at the time an act was

committed even if the statute is subsequently repealed or amended. The State argues

that this savings clause would bar retrospective application of the 2017 revision to the

Stand Your Ground statute. Applying this provision literally, it would be easy to make the

argument that shifting the burden of proof from the defendant to the State and increasing

the quantum of proof to “clear and convincing evidence” could “affect the prosecution” of

prior criminal conduct.     If the burden and quantum of proof had no effect on the

prosecution, then the particulars of their application would not be so heavily litigated.

However, we are prevented by stare decisis from applying article X, section 9 of the

Florida Constitution so literally.

       The Florida Supreme Court has repeatedly held that this constitutional provision,

(using similar language previously embodied in Section 32, article 3, Constitution of 1885,




that statute had effective date); Clarkson v. State, 678 So. 2d 486, 486 (Fla. 5th DCA
1996) (holding that a statute removing obligation of trial court to make findings of fact was
procedural and applied retroactively, without discussing fact that statute had effective
date); Grayson v. State, 671 So. 2d 855, 855 (Fla. 4th DCA 1996) (same); Thomas v.
State, 662 So. 2d 1334, 1336 (Fla. 1st DCA 1995) (same); Kenz, 116 So. 3d at 463–66
(holding that a procedural amendment altering the burden of proof in “slip and fall” cases
applied retroactively to actions accruing before the statute’s effective date, without
discussing the effective date).


                                             28
now article X, section 9, Florida Constitution 1968 Revision) is intended to prevent

retroactive application of statutes that “relate[] to the offense itself, or the punishment

thereof, and not to the remedy or procedure which the legislature may enact for the

prosecution and punishment of offense, unless the change in the remedy should affect in

some way the substantial rights of defense.” Mathis v. State, 12 So. 681, 687 (Fla. 1893).

“[P]rocedural changes in criminal law may escape the reach of article X, section 9.”

Smiley, 927 So. 2d at 1003. See also Grice v. State, 967 So. 2d 957, 960 (Fla. 1st DCA

2007) (“Florida courts have repeatedly held that [article X, section 9] applies only to

statutes that effect a substantive change in the law; it has no application to changes in

the law that are merely procedural or remedial.”). Thus, because we have concluded that

the 2017 amendment to the Stand Your Ground statute is procedural, we hold that its

retrospective application to this case is not prohibited by article X, section 9 of the Florida

Constitution. In reaching this conclusion, we note our agreement on this point with Martin,

and our disagreement with the Fourth District in Hight and the Third District in Love,

whose analysis was no doubt based upon their previous conclusions that the 2017

legislative amendment was substantive rather than procedural.

              E. Fuller is Entitled to a New Pretrial Immunity Hearing

       In Bretherick v. State, this Court noted that “the issue of who bears the burden of

proof may well be significant where the case is an extremely close one, or where only

limited evidence is presented for the trial court’s consideration.” 135 So. 3d 337, 341

(Fla. 5th DCA 2013), aff’d, 170 So. 3d 756 (Fla. 2015). The Second District stated in

Martin that the burden of proof “is an aspect of procedure that carries a profound influence

over the tenor, tone, and tactics in a legal proceeding.” Martin, 43 Fla. L. Weekly at




                                              29
D1017. We hold that Fuller is entitled to a new Stand Your Ground immunity hearing

where the State would bear the burden of proof with the quantum of proof required being

clear and convincing evidence.

                                      CONCLUSION

       For the reasons set forth above, we hold that Fuller is entitled to a new pretrial

Stand Your Ground immunity hearing to be conducted in accordance with the procedure

set forth in section 776.032(4). If Fuller is not found entitled to immunity from prosecution

following that hearing, a new trial shall be conducted.

       We certify that on the issue of retrospective application of section 776.032(4), our

decision in this case expressly and directly conflicts with the decision of the Third District

in Love v. State, 247 So. 3d 609 (Fla. 3d DCA 2018), review granted, No. SC18-747,

2018 WL 3147946 (Fla. June 26, 2018), and the decisions of the Fourth District in Hight

v. State, 43 Fla. L. Weekly D1800 (Fla. 4th DCA Aug. 8, 2018), and Langel v. State, 43
Fla. L. Weekly D2058 (Fla. 4th DCA Sept. 5, 2018).

       REVERSED AND REMANDED. CONFLICT CERTIFIED.

COHEN, C.J. and PLEUS, R. J., Jr., Senior Judge, concur.




                                             30